Exhibit 10.3.2

SYNPLICITY, INC.

2000 STOCK OPTION PLAN

(As amended and restated effective March 2007)

1. Purposes of the Plan. The purposes of this Stock Option Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants and to promote the success of the Company’s business. The Plan
permits the grant of Incentive Stock Options, Nonstatutory Stock Options,
Restricted Stock, Restricted Stock Units, Stock Appreciation Rights, Performance
Units, Performance Shares and other stock or cash awards at the discretion of
the Administrator and as reflected in the terms of the Award Agreement.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees appointed in
accordance with Section 4 hereof.

(b) “Applicable Laws” means the requirements relating to the administration of
equity plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares and other stock or cash awards as the
Administrator may determine.

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan,
including an Option Agreement. The Award Agreement is subject to the terms and
conditions of the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.

(h) “Common Stock” means the Common Stock of the Company.

(i) “Company” means Synplicity, Inc., a California corporation.

(j) “Consultant” means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity and who is
compensated for such services, including a Director.



--------------------------------------------------------------------------------

(k) “Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

(l) “Director” means a member of the Board of Directors of the Company.

(m) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 181st day of such leave any Incentive Stock Option held by
the Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(p) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(q) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(r) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(s) “Option” means a stock option granted pursuant to the Plan.

 

-2-



--------------------------------------------------------------------------------

(t) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

(u) “Option Exchange Program” means a program whereby outstanding Options are
exchanged for Options with a lower exercise price.

(v) “Optioned Stock” means the Common Stock subject to an Option.

(w) “Optionee” means the holder of an outstanding Option granted under the Plan.

(x) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(y) “Participant” means the holder of an outstanding Award, including an
Optionee.

(z) “Performance Period” means any fiscal year of the Company or such other
period as determined by the Administrator in its sole discretion.

(aa) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 12.

(bb) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 12.

(cc) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(dd) “Plan” means this 2000 Stock Option Plan.

(ee) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 9 of the Plan, or issued pursuant to the early exercise of an
Option.

(ff) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 10.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.

(gg) “Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(hh) “Service Provider” means an Employee, Director or Consultant.

 

-3-



--------------------------------------------------------------------------------

(ii) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 below.

(jj) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 11 is designated as a Stock
Appreciation Right.

(kk) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares which may be subject to option and
sold under the Plan is 2,666,666 Shares, together with an annual increase in the
number of shares of Common Stock reserved for issuance hereunder on the first
day of the Company’s fiscal year, beginning with January 1, 2001, equal to the
lesser of (i) 2,333,333 shares, (ii) five percent (5.0%) of the outstanding
shares of the Company as of the last day of the prior fiscal year or (iii) such
amount as determined by the Board of Directors. The Shares may be authorized but
unissued, or reacquired Common Stock.

If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Options, is surrendered pursuant to an Option Exchange
Program, or, with respect to Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units, is forfeited to or repurchased by the
Company, the unpurchased Shares (or for Awards other than Options and Stock
Appreciate Rights, the forfeited or repurchased Shares) which were subject
thereto shall become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to Stock Appreciation Rights, only Shares
actually issued pursuant to a Stock Appreciation Right shall cease to be
available under the Plan; all remaining Shares under Stock Appreciation Rights
shall remain available for future grant or sale under the Plan (unless the Plan
has terminated). However, Shares that have actually been issued under the Plan
under any Award shall not be returned to the Plan and shall not become available
for future distribution under the Plan; provided, however, that if unvested
Shares of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units are repurchased by the Company or are forfeited to the
Company, such Shares will become available for future grant under the Plan.
Shares used to pay the tax and exercise price of an Award will become available
for future grant or sale under the Plan. To the extent an Award under the Plan
is paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment provided in Section 15,
the maximum number of Shares that may be issued upon the exercise of Incentive
Stock Options shall equal the aggregate Share number stated in this Section,
plus, to the extent allowable under Section 422 of the Code, any Shares that
become available for issuance under the Plan under this Section.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.

 

-4-



--------------------------------------------------------------------------------

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which Committee shall be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may from time to time be
granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions, of any Award granted hereunder. Such
terms and conditions include, but are not limited to, the exercise price per
Share of Options and Stock Appreciation Rights to be granted, the time or times
when Options may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Common Stock relating thereto, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;

(vi) to determine whether and under what circumstances an Option may be settled
in cash under subsection 8(d)(v) instead of Common Stock;

(vii) to reduce the exercise price of any Option to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Option has
declined since the date the Option was granted;

(viii) to initiate an Option Exchange Program;

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

-5-



--------------------------------------------------------------------------------

(x) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an Award
that number of Shares having a Fair Market Value equal to the amount required to
be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by Participants to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

(xi) to grant in addition to the incentives described in Sections 8, 9, 10, 11
and 12 below, other incentives payable in cash or Shares under the Plan as
determined by the Administrator to be in the best interests of the Company and
subject to any terms and conditions the Administrator deems advisable;

(xii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan; and

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants.

5. Eligibility.

Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Performance Units, Performance Shares, and such other cash
or stock awards as the Administrator determines may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees. A Service
Provider who has been granted an Award may, if he or she is otherwise eligible,
be granted an additional Award or Awards.

6. Limitations.

(a) Neither the Plan nor any Award shall confer upon any Participant any right
with respect to continuing the Participant’s relationship as a Service Provider
with the Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate such relationship at any time, with or without
cause.

(b) Upon the Company, or a successor corporation issuing any class of common
equity securities required to be registered under Section 12 of the Exchange
Act, or upon the Plan being assumed by a corporation having a class of common
equity securities required to be registered under Section 12 of the Exchange
Act, the following limitations shall apply to grants of Awards to Service
Providers:

(i) No Employee shall be granted in any fiscal year, Options or Stock
Appreciation Rights to purchase more than 1,000,000 Shares.

 

-6-



--------------------------------------------------------------------------------

(ii) In connection with his or her initial employment, an Employee may be
granted Options or Stock Appreciation Rights to purchase up to an additional
666,666 Shares which shall not count against the amount set forth in
subsection (i) above.

(iii) No Employee shall receive in any fiscal year, more than an aggregate of
500,000 Shares of Restricted Stock; provided, however, that in connection with
an Employee’s initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 500,000 Shares of Restricted Stock.

(iv) No Employee shall receive in any fiscal year, more than an aggregate of
500,000 Shares of Restricted Stock Units; provided, however, that in connection
with an Employee’s initial service as an Employee, an Employee may be granted an
aggregate of up to an additional 500,000 Shares of Restricted Stock Units.

(v) During any fiscal year, (a) no Employee shall receive Performance Units
having an initial value greater than $500,000, and (b) no Employee shall receive
more than 500,000 Performance Shares. Notwithstanding the foregoing, in
connection with an Employee initial service as an Employee, an Employee may be
granted up to an additional 500,000 Performance Shares.

(vi) The foregoing limitations shall be adjusted appropriately in connection
with any change in the Company’s capitalization as described in Section 12.

(vii) If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in
Section 12), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

7. Term of Plan. The Plan shall become effective upon its adoption by the Board;
provided, however, the Plan shall not become effective until the effective date
of the Company’s initial public offering pursuant to a registration statement
filed with the Securities and Exchange Commission. It shall continue in effect
for a term of ten (10) years unless sooner terminated under Section 17 of the
Plan.

8. Options.

(a) Limitations. Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 8(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

(b) Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to an Optionee who, at the time the Option is granted,

 

-7-



--------------------------------------------------------------------------------

owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the term of the
Option shall be five (5) years from the date of grant or such shorter term as
may be provided in the Option Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
upon exercise of an Option shall be such price as is determined by the
Administrator, but shall be subject to the following:

(1) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant.

(B) granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

(2) In the case of a Nonstatutory Stock Option

(A) granted to a Service Provider who, at the time of grant of such Option, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of the
grant.

(B) granted to any other Service Provider, the per Share exercise price shall be
no less than 100% of the Fair Market Value per Share on the date of grant.

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.

(ii) Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant). Such consideration may consist of
(1) cash, (2) check, (3) promissory note, (4) other Shares which (x) in the case
of Shares acquired upon exercise of an Option, have been owned by the Optionee
for more than six (6) months on the date of surrender, and (y) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which such Option shall be exercised, (5) delivery of a
properly executed exercise notice together with such other documentation as the
Administrator and the broker, if applicable, shall require to effect an exercise
of the Option and delivery to the Company of the sale or loan proceeds required
to pay the exercise price, (6) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan, (7) any combination of the foregoing methods of payment, or (8) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.

 

-8-



--------------------------------------------------------------------------------

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms hereof at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a Stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 15 of
the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

(ii) Termination of Relationship as a Service Provider. If an Optionee ceases to
be a Service Provider, such Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement (of at least thirty
(30) days) to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of the Option as set
forth in the Option Agreement). In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for three (3) months following
the Optionee’s termination. If, on the date of termination, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

(iii) Disability of Optionee. If an Optionee ceases to be a Service Provider as
a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If such disability is not a “disability” as such term is defined in
Section 22(e)(3) of the Code, in the case of an Incentive Stock Option such
Incentive Stock

 

-9-



--------------------------------------------------------------------------------

Option shall automatically cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option on the day
three months and one day following such termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

(iv) Death of Optionee. If an Optionee dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

(v) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

9. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, shall determine. Notwithstanding anything to the contrary
in this subsection (a), during any fiscal year of the Company, no Employee shall
receive more than an aggregate of 500,000 Shares of Restricted Stock; provided,
however, that in connection with an Employee’s initial employment, an Employee
may be granted up to an additional 500,000 Shares of Restricted Stock.

(b) Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

(c) Transferability. Except as provided in this Section 9, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

(d) Vesting Criteria and Other Terms. The Administrator shall set the Period of
Restriction, which, depending on the extent to which the vesting criteria are
met, shall determine the

 

-10-



--------------------------------------------------------------------------------

number of Shares of Restricted Stock that shall be earned by the Participant.
The Administrator may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment or service), or any other basis determined by the
Administrator in its discretion.

(e) Removal of Restrictions. Except as otherwise provided in this Section 9,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions shall lapse or be removed.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock shall not be entitled to receive
any dividends or other distributions paid with respect to such, unless the
Administrator determines otherwise.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

10. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant shall
be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 10(d), may be left to the discretion of the Administrator.
Notwithstanding anything to the contrary in this subsection (a), during any
fiscal year of the Company, no Employee shall receive more than an aggregate of
500,000 Shares of Restricted Stock Units; provided, however, that in connection
with an Employee’s initial employment, an Employee may be granted up to an
additional 500,000 Shares of Restricted Stock Units.

(b) Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, shall determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment or service), or any other basis
determined by the Administrator in its discretion.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.

 

-11-



--------------------------------------------------------------------------------

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall
be made as soon as practicable after the date(s) set forth in the Restricted
Stock Unit Award Agreement. The Administrator, in its sole discretion, may pay
earned Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again shall be
available for grant under the Plan.

(e) Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.

11. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as shall be determined by the Administrator, in its
sole discretion.

(b) Number of Shares. The Administrator shall have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any fiscal year, no Employee shall be granted Stock
Appreciation Rights to purchase more than 1,000,000 Shares; provided, however,
that in connection with an Employee’s initial employment, an Employee may be
granted Stock Appreciation Rights to purchase up to an additional 666,666
Shares.

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price shall be not less than one hundred percent
(100%) of the fair market value of a Share, determined in accordance with
Section 2(o), on the date of grant.

(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
shall be evidenced by an Award Agreement that shall specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, shall
determine.

(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan shall expire upon the date determined by the Administrator, in
its sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 8(d) also shall apply to Stock Appreciation
Rights.

(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant shall be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in shares of equivalent value, or in some
combination thereof.

 

-12-



--------------------------------------------------------------------------------

12. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as shall
be determined by the Administrator, in its sole discretion. The Administrator
shall have complete discretion in determining the number of Performance
Units/Shares granted to each Participant provided that during any fiscal year,
(a) no Employee shall receive Performance Units having an initial value greater
than $500,000, and (b) no Employee shall receive more than 500,000 Performance
Shares. Notwithstanding the foregoing limitation, in connection with an
Employee’s initial employment, an Employee may be granted up to an additional
500,000 Performance Shares.

(b) Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share shall have an initial value equal to the fair
market value of a Share, determined in accordance with Section 2(o), on the date
of grant.

(c) Performance Objectives and Other Terms. The Administrator shall set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, shall determine the number or
value of Performance Units/Shares that shall be paid out to the Participant. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals, or any other basis determined by
the Administrator in its discretion. Each Award of Performance Units/Shares
shall be evidenced by an Award Agreement that specifies the Performance Period,
and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares shall be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares shall be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares shall be forfeited
to the Company, and again shall be available for grant under the Plan.

 

-13-



--------------------------------------------------------------------------------

13. Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other incentives under the Plan may
be made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Code and may
provide for a targeted level or levels of achievement (“Performance Goals”)
including, but not limited to, cash flow; cash position; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per Share; economic profit; economic value added; equity
or stockholder’s equity; market share; net income; net profit; net sales;
operating earnings; operating income; profit before tax; ratio of debt to debt
plus equity; ratio of operating earnings to capital spending; sales growth;
return on net assets; or total return to stockholders. Any Performance Goals may
be used to measure the performance of the Company as a whole or a business unit
of the Company and may be measured relative to a peer group or index. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Prior to the Determination Date, the Administrator shall determine
whether any significant element(s) shall be included in or excluded from the
calculation of any Performance Goal with respect to any Participant. In all
other respects, Performance Goals shall be calculated in accordance with the
Company’s financial statements, generally accepted accounting principles, or
under a methodology established by the Administrator prior to the issuance of an
Award, which is consistently applied and identified in the financial statements,
including footnotes, or the management discussion and analysis section of the
Company’s annual report.

14. Non-Transferability of Awards. Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant.

15. Adjustments Upon Changes in Capitalization, Merger or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
Stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company.
The conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for an Optionee to have the
right to exercise his or her Option until fifteen (15) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not

 

-14-



--------------------------------------------------------------------------------

otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option applicable to any Shares purchased upon exercise of an
Option shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, an Award will terminate immediately
prior to the consummation of such proposed action.

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Award shall be assumed or an equivalent Award
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant shall fully vest in and have
the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights, including Shares as to which such Awards would not
otherwise be vested or exercisable, all restrictions on Restricted Stock and
Restricted Stock Units shall lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria shall
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator shall notify the
Participant in writing or electronically that the Option or Stock Appreciation
Right shall be fully exercisable for a period of fifteen (15) days from the date
of such notice, and the Option or Stock Appreciation Right shall terminate upon
the expiration of such period. For the purposes of this paragraph, an Award
shall be considered assumed if, following the merger or sale of assets, the
award confers the right to purchase or receive, for each Share of Optioned Stock
subject to the Award immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets. Notwithstanding
anything in this paragraph to the contrary, an Award that vests, is earned or
paid-out upon the satisfaction of one or more performance goals shall not be
considered assumed if the Company or its successor modifies any of such
performance goals without the Participant’s consent; provided, however, a
modification to such performance goals only to reflect the successor
corporation’s post-merger or sale of assets corporate structure shall not be
deemed to invalidate an otherwise valid Award assumption.

16. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.
Notice of the determination shall be given to each Participant to whom an Award
is so granted within a reasonable time after the date of such grant.

 

-15-



--------------------------------------------------------------------------------

17. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

(b) Stockholder Approval. The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

18. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Administrator may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

19. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

20. Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

21. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the degree and manner
required under Applicable Laws.

 

-16-



--------------------------------------------------------------------------------

APPENDIX A

SYNPLICITY, INC.

TO 2000 STOCK OPTION PLAN

Rules for French Option Grants

The following rules shall apply in the case of Option grants to French
residents.

1. Definitions. As used herein, the following definitions shall apply:

(a) “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under French corporate, securities, and tax
laws and regulations

(b) “Disability” means total and permanent disability, as defined under
Applicable Laws.

(c) “Employee” means any person employed (within the meaning of French labor
laws) by the Company or any Parent or Subsidiary of the Company, (i) who does
not own more than 10% of the voting power of all classes of stock of the
Company, or any Parent or Subsidiary of the Company, and (ii) who is a resident
of the Republic of France for tax purposes or who performs his or her duties in
France and is subject to French income tax on his or her remuneration.

(d) “Fair Market Value” means, as of any date, the dollar value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
of the Nasdaq Stock Market, its Fair Market Value shall be the average quotation
price for the last 20 days preceding the date of determination for such stock
(or the average closing bid for such 20 day period, if no sales were reported)
as quoted on such exchange or system and reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

(ii) If the Common Stock is quoted on the Nasdaq Stock market (but not on the
Nasdaq National Market thereof) or regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the high bid and low asked prices for the Common Stock for the last
20 days preceding the date of determination; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator, in
accordance with Applicable Laws and accounting standards.

(b) “Parent” means a parent corporation of the Company as defined under
Section 2(v) of the Plan, which is also a parent company within the meaning of
Section L. 225-180 of the French commercial code.



--------------------------------------------------------------------------------

(c) “Subsidiary” means a subsidiary corporation of the Company as defined under
Section 2(bb) of the Plan, which is also a subsidiary company within the meaning
of Section L. 225-180 of the French commercial code.

2. Eligibility. Options granted pursuant to this Appendix A may be granted only
to Employees; provided, however, that the Président Directeur du conseil
d’administration, the Général, the Directeur général, the Gérant of a company
with capital divided by shares and the administrateurs who are also Employees of
a Subsidiary may be granted Options hereunder.

3. Limitations. Neither the Plan nor any Option Agreement shall confer upon any
Optionee any right with respect to continuing the Optionee’s employment
relationship with the Company.

4. Stock Subject to the Plan. The total number of Options outstanding which may
be exercised for newly issued Shares of Common Stock may at no time exceed that
number equal to one-third of the Company’s voting stock, whether preferred stock
of the Company or Common Stock. If any Optioned Stock is to consist of
reacquired Shares, such Optioned Stock must be purchased by the Company prior to
the date of the grant of the corresponding new Option and must be reserved and
set aside for such purposes. In addition, the new Option must be granted within
one (1) year of the acquisition of the Shares underlying such new Option.

5. Term of Plan. Options may be granted under this Appendix A from the date of
the adoption of the Plan by the Board. It shall continue in effect until the
earlier of (i) the termination of the Plan or (ii) the date five (5) years from
the date of its adoption or the maximum length of time permitted for favorable
tax and social security treatment under Applicable Laws, unless terminated
earlier under Section 14 of the Plan.

6. Option Price. The Option price for the Shares to be issued pursuant to
exercise of an Option shall be determined by the Administrator upon the date of
grant of the Option and stated in the Option Agreement, but in no event shall be
lower than one hundred percent (100%) of the Fair Market Value on the date the
Option is granted. The Option Price cannot be modified while the Option is
outstanding, except as required by Applicable Laws.

7. Exercise of Option; Restriction on Sale.

(a) Options granted hereunder may be not be exercised within one (1) year of the
date the Option is granted (the “Initial Exercise Date”) whether or not the
Option has vested prior to such time; provided, however, that the Initial
Exercise Date shall be automatically adjusted to conform with any changes under
Applicable Laws so that the length of time from the date of grant to the Initial
Exercise Date when added to the length of time in which shares may not be
disposed of after the Initial Exercise Date as provided in Section 7(b) below,
will allow for favorable tax and social security treatment under Applicable Laws
as determined by the Administrator. Thereafter, Options may be exercised to the
extent they have vested. Options granted hereunder shall vest as determined by
the Administrator.

 

-2-



--------------------------------------------------------------------------------

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised together with any applicable
withholding taxes. Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Option Agreement
and the Plan. Shares issued upon exercise of an Option shall be issued in the
name of the Optionee or, if required by the Optionee, in the name of the
Optionee and his or her spouse. Until the Shares are issued (as evidenced by the
appropriate entry in an individual and nominative account on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the shares are issued, except as provided
in Section 8 of this Appendix A to the Plan.

(b) The Shares subject to this Option may not be transferred, assigned or
hypothecated in any manner otherwise than by will or by the laws of descent or
distribution before the date three (3) years from the Initial Exercise Date,
except for any events provided for in Article 91 ter of Annex II to the French
tax code; provided, however, that the duration of this restriction on sale may
be adjusted to conform with any changes to the holding period required for
favorable tax and social security treatment under Applicable Laws as determined
by the Administrator and to the extent permitted under Applicable Laws.

(c) Termination of Employment Relationship. In the event that an Optionee’s
status as an Employee terminates (other than upon the Optionee’s death or
Disability), the Optionee may exercise his or her Option, within such period of
time as specified in the Option Agreement to the extent that the Optionee was
entitled to exercise it at the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Option Agreement).
In the absence of a specified time in the Option Agreement, the Option shall
remain exercisable for three (3) months following the Optionee’s termination.
If, after termination, the Optionee does not exercise the vested portion of his
or her Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

(d) Disability of Optionee. In the event that an Optionee’s status as an
Employee terminates as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option within such period of time as specified in the Option
Agreement to the extent that the Optionee was entitled to exercise it at the
date of such termination (but in no event later than the expiration of the term
of such Option as set forth in the Option Agreement). In the absence of a time
specified in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Optionee’s termination. If, at the date of
termination, the Optionee has not vested as to his or her entire Option, the
Shares covered by the unexercisable portion of the Option shall revert to the
Plan. If, after termination, the Optionee does not exercise the vested portion
of his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

-3-



--------------------------------------------------------------------------------

(e) Death of Optionee. In the event of the death of an Optionee while an
Employee, the Option may be exercised at any time within six (6) months
following the date of death by the Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent that the Option had vested at the date of death (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). If, at the time of death, the Optionee had not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall revert to the Plan. If, after death, the Optionee’s estate or a person who
acquired the right to exercise the Option by bequest or inheritance does not
exercise the vested portion of Option within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall immediately
revert to the Plan.

8. Changes in Capitalization. If any adjustment provided for in Section 12(a) of
the Plan to the exercise price and the number of shares of Common Stock covered
by outstanding Options would violate Applicable Laws in such a way to jeopardize
the favorable tax and social security treatment of this Plan together with this
Appendix A and the Options granted thereunder, then no such adjustment shall be
made prior to the exercise of any such outstanding Option.

9. Information Statements to Optionees. The Company or its French Parent or
Subsidiary, as required under Applicable Laws, shall provide to each Optionee,
with copies to the appropriate governmental entities, such statements of
information as required by the Applicable Laws.

10. Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company. Any favorable
amendments or alteration are automatically deemed to be approved by Optionee.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

11. Information to Shareholders. The French Parent or Subsidiary of the Company,
as required under Applicable Laws, shall provide its shareholders with an annual
report with respect to Options granted and/or exercised by its Employees in the
financial year.

 

-4-



--------------------------------------------------------------------------------

SYNPLICITY INC.

APPENDIX B - ISRAEL

TO THE 2000 STOCK OPTION PLAN

 

1. GENERAL

 

1.1. This appendix (the “Appendix”) shall apply only to Optionees who are
residents of the state of Israel or those who are deemed to be residents of the
state of Israel for the payment of tax. The provisions specified hereunder shall
form an integral part of the Synplicity, Inc. 2000 Stock Option Plan
(hereinafter: the “Plan”), which applies to the issuance of options to purchase
Common Stock of Synplicity Inc. (hereinafter: the “Company”). According to the
Plan, Options to purchase Shares may be issued to Employees and Non-Employees.

 

1.2 This Appendix is effective with respect to Options granted as of January 1,
2003 and shall comply with Amendment no. 132 of the Israeli Tax Ordinance.

 

1.3. This Appendix is to be read as a continuation of the Plan and only modifies
Options granted to Israeli Optionees so that they comply with the requirements
set by the Israeli law in general, and in particular with the provisions of
Section 102 (as specified herein), as may be amended or replaced from time to
time. For the avoidance of doubt, this Appendix does not add to or modify the
Plan in respect of any other category of Optionees.

 

1.5. The Plan and this Appendix are complimentary to each other and shall be
deemed as one. In any case of contradiction, whether explicit or implied,
between the provisions of this Appendix and the Plan, the provisions set out in
the Appendix shall prevail.

 

1.6. Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.

 

2. DEFINITIONS

 

2.1 “Affiliate” means any “employing company” within the meaning of
Section 102(a) of the Ordinance.

 

2.2 “Approved 102 Option” means an Option granted pursuant to Section 102(b) of
the Ordinance and held in trust by a Trustee for the benefit of the Optionee.



--------------------------------------------------------------------------------

2.3 “Capital Gain Option (CGO)” means an Approved 102 Option elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2) of the Ordinance.

 

2.4 “Controlling Shareholder” shall have the meaning ascribed to it in
Section 32(9) of the Ordinance.

 

2.5 “Date of Grant” means, the date of grant of an Option, as determined by the
Administrator and set forth in the Optionee’s Option Agreement.

 

2.6 “Employee” means a person who is employed by the Company or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder.

 

2.7 “Expiration Date” means the date upon which an Option shall expire.

 

2.8 “ITA” means the Israeli Tax Authorities.

 

2.9 “Non-Employee” means a consultant, adviser, service provider, Controlling
Shareholder or any other person providing services to the Company or its
Affiliate who is not an Employee.

 

2.10 “Ordinary Income Option (OIO)” means an Approved 102 Option elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.

 

2.11 “102 Option” means any Option granted to Employees pursuant to Section 102
of the Ordinance.

 

2.12 “3(i) Option” means an Option granted pursuant to Section 3(i) of the
Ordinance to any person who is a Non- Employee.

 

2.13 “Option Agreement” means the share option agreement between the Company and
an Optionee that sets out the terms and conditions of an Option.

 

2.14 “Ordinance” means the 1961 Israeli Income Tax Ordinance [New Version] 1961
as now in effect or as hereafter amended.

 

2.15 “Section 102” means section 102 of the Ordinance and any regulations,
rules, orders or procedures promulgated thereunder as now in effect or as
hereafter amended.

 

-2-



--------------------------------------------------------------------------------

2.16 “Trustee” means any individual appointed by the Company to serve as a
trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a) of the Ordinance.

 

2.17 “Unapproved 102 Option” means an Option granted pursuant to Section 102(c)
of the Ordinance and not held in trust by a Trustee.

 

2.18 “Vesting Dates” means, as determined by the Administrator, the date as of
which the Optionee shall be entitled to exercise the Options or part of the
Options.

 

3. ISSUANCE OF OPTIONS

 

3.1 The persons eligible for participation in the Plan as Optionees shall
include any Employees and/or Non-Employees of the Company or of any Affiliate;
provided, however, that (i) Employees may only be granted 102 Options; and
(ii) Non-Employees and/or Controlling Shareholders may only be granted 3(i)
Options

 

3.2 The Company may designate Options granted to Employees pursuant to
Section 102 as Unapproved 102 Options or Approved 102 Options.

 

3.3 The grant of Approved 102 Options shall be made under this Appendix adopted
by the Administrator, and shall be conditioned upon the approval of this
Appendix by the ITA.

 

3.4 Approved 102 Options may either be classified as Capital Gain Options
(“CGOs”) or Ordinary Income Options (“OIOs”).

 

3.5 Approved 102 Options elected and designated by the Company to qualify under
the capital gain tax treatment in accordance with the provisions of
Section 102(b)(2) shall be referred to herein as “CGOs.”

 

3.6 Approved 102 Options elected and designated by the Company to qualify under
the ordinary income tax treatment in accordance with the provisions of
Section 102(b)(1) shall be referred to herein as “OIOs.”

 

3.7

No Approved 102 Option may be granted under this Appendix to any Employee,
unless and until, the Company’s election of the type of Approved 102 Options as
a CGO or OIO granted to Employees (the “Election”), is appropriately filed with
the ITA. Such Election shall become effective beginning with the first Grant
Date of an Approved 102 Option under this Appendix and shall remain in effect
until the end of the year following the year during which the Company first
granted Approved 102 Options. The Election shall obligate the Company to

 

-3-



--------------------------------------------------------------------------------

 

grant only the type of Approved 102 Option it has elected, and shall apply to
all Optionees who were granted Approved 102 Options during the period indicated
herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Options simultaneously.

 

3.8 All Approved 102 Options must be held in trust by a Trustee, as described in
Section 4 below.

 

3.9 For the avoidance of doubt, the designation of Unapproved 102 Options and
Approved 102 Options shall be subject to the terms and conditions set forth in
Section 102.

 

4. TRUSTEE

 

4.1 Approved 102 Options which shall be granted under this Appendix and/or any
Share allocated or issued upon exercise of such Approved 102 Options and/or
other shares received subsequently following any realization of rights,
including without limitation bonus shares, shall be allocated or issued to the
Trustee and held for the benefit of the Optionees for such period of time as
required by Section 102 or any regulations, rules or orders or procedures
promulgated thereunder (the “Holding Period”). In the case the requirements for
Approved 102 Options are not met, then the Approved 102 Options shall be
regarded as Unapproved 102 Options, all in accordance with the provisions of
Section 102.

 

4.2 Notwithstanding anything to the contrary, the Trustee shall not release any
Share allocated or issued upon exercise of Approved 102 Options prior to the
full payment of the Optionee’s tax liabilities arising from Approved 102 Options
which were granted to him and/or any Share allocated or issued upon exercise of
such Options.

 

4.3 With respect to any Approved 102 Option, subject to the provisions of
Section 102 and any rules or regulation or orders or procedures promulgated
thereunder, an Optionee shall not sell or release from trust any Share received
upon the exercise of an Approved 102 Option and/or any share received
subsequently following any realization of rights, including without limitation,
bonus shares, until the lapse of the Holding Period required under Section 102
of the Ordinance. Notwithstanding the above, if any such sale or release occurs
during the Holding Period, the sanctions under Section 102 of the Ordinance and
under any rules or regulation or orders or procedures promulgated thereunder
shall apply to and shall be borne by such Optionee.

 

4.4 Upon receipt of an Approved 102 Option, the Optionee will sign an
undertaking to release the Trustee from any liability in respect of any action
or decision duly taken and bona fide executed in relation with this Appendix, or
any Approved 102 Option or Share granted to him thereunder.

 

-4-



--------------------------------------------------------------------------------

5. THE OPTIONS

The terms and conditions upon which the Options shall be issued and exercised,
shall be as specified in the Option Agreement to be executed pursuant to the
Plan and to this Appendix. Each Option Agreement shall state, inter alia, the
number of Shares to which the Option relates, the type of Option granted
thereunder (whether a CGO, OIO, Unapproved 102 Option or a 3(i) Option), the
vesting provisions and the exercise price.

 

6. FAIR MARKET VALUE

Solely for the purpose of determining the tax liability pursuant to
Section 102(b)(3) of the Ordinance, if at the Date of Grant the Shares are
listed on any established stock exchange or a national market system or if the
Shares will be registered for trading within ninety (90) days following the date
of grant of the CGOs, the fair market value of the Shares at the Date of Grant
shall be determined in accordance with the average value of the Shares for the
thirty (30) trading days preceding the Date of Grant or on the thirty
(30) trading days following the date of registration for trading, as the case
may be.

 

7. EXERCISE OF OPTIONS

 

7.1 Any Option granted hereunder shall be exercisable according to the terms of
the Plan this Appendix and Option Agreement.

Unless the Administrator provides otherwise, vesting of Options granted
hereunder shall be tolled during any unpaid leave of absence.

An Option may not be exercised for a fraction of a Share.

 

7.2 An Option shall be deemed exercised when the Company receives: (i) written
or electronic notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

 

-5-



--------------------------------------------------------------------------------

8. ASSIGNABILITY AND SALE OF OPTIONS

 

8.1. Notwithstanding any other provision of the Plan, Options may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee.

Any such action made directly or indirectly, for an immediate validation or for
a future one, shall be void.

 

8.2 As long as Options or Shares purchased pursuant to thereto are held by the
Trustee on behalf of the Optionee, all rights of the Optionee over the Shares
are personal and can not be transferred, assigned, pledged or mortgaged, other
than by will or laws of descent and distribution.

 

9. INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT

 

9.1. With regards to Approved 102 Options, the provisions of the Plan and/or the
Appendix and/or the Option Agreement shall be subject to the provisions of
Section 102 and the Tax Assessing Officer’s permit, and the said provisions and
permit shall be deemed an integral part of the Plan and of the Appendix and of
the Option Agreement.

 

9.2. Any provision of Section 102 and/or the said permit which is necessary in
order to receive and/or to keep any tax benefit pursuant to Section 102, which
is not expressly specified in the Plan or the Appendix or the Option Agreement,
shall be considered binding upon the Company and the Optionees.

 

10. DIVIDEND

With respect to all Shares (but excluding, for avoidance of any doubt, any
unexercised Options) allocated or issued upon the exercise of Options purchased
by the Optionee and held by the Optionee or by the Trustee, as the case may be,
the Optionee shall be entitled to receive dividends in accordance with the
quantity of such Shares, subject to the provisions of the Company’s
incorporation documents (and all amendments thereto) and subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102 and the rules, regulations or orders promulgated
thereunder.

 

11. TAX CONSEQUENCES

 

11.1

Any tax consequences arising from the grant or exercise of any Option, from the
payment for Share covered thereby or from any other event or act (of the
Company, and/or its Affiliates, and the Trustee or the Optionee), hereunder,
shall be borne solely by the Optionee. The Company

 

-6-



--------------------------------------------------------------------------------

 

and/or its Affiliates, and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Optionee shall agree to indemnify
the Company and/or its Affiliates and/or the Trustee and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to the
Optionee.

 

11.2 The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to an Optionee until all required payments have
been fully made.

 

11.3 With respect to Unapproved 102 Option, if the Optionee ceases to be
employed by the Company or any Affiliate, the Optionee shall extend to the
Company and/or its Affiliate a security or guarantee for the payment of tax due
at the time of sale of Shares, all in accordance with the provisions of
Section 102 and the rules, regulation or orders promulgated thereunder.

 

12. GOVERNING LAW & JURISDICTION

This Appendix shall be governed by and construed and enforced in accordance with
the laws of the State of Israel applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws. The
competent courts of Tel Aviv, Israel shall have sole jurisdiction in any matters
pertaining to this Appendix.

*        *        *

 

-7-